per curiam:
El 13 de julio de 1984 Rafael E. Meléndez González fue admitido al ejercicio de la profesión de abo-gado, y el 26 de febrero de 1985 admitido a ejercer como notario.

AB-2004-258

El 8 de noviembre de 2004 se presentó una queja jura-mentada contra Meléndez González ante nos. Conforme al procedimiento de rigor, se le concedió un término para que *197contestara la queja aludida. Posteriormente, se le concedió la prórroga que solicitó para contestar la queja en cuestión.
Vencido el término de la prórroga sin que Meléndez González contestara, el 17 de junio de 2005 emitimos una resolución, mediante la cual le dimos un tercer término para contestar la queja en su contra. Esta vez se le aperci-bió de que su incumplimiento con esta resolución podría conllevar severas sanciones disciplinarias, incluyendo la suspensión del ejercicio profesional. Dicha resolución se le notificó personalmente por medio de un alguacil del Tribunal.
Aún hoy Meléndez González no ha comparecido ante nos para cumplir con la resolución aludida, cuyo término venció hace más de cuatro meses.

AB-2005-18

En este otro caso, el 1ro de octubre de 2004 otro cliente de Meléndez González presentó una queja en su contra ante el Procurador General de Puerto Rico. Se le requirió a Meléndez González que contestara la queja en cuestión en dos ocasiones distintas, pero éste no lo hizo, por lo que el Procurador General acudió ante nos y presentó el informe correspondiente.
El 18 de febrero de 2005 emitimos una resolución, me-diante la cual le dimos un término a Meléndez González para comparecer ante el Procurador General y responder a sus requerimientos. También se le instruyó a comparecer ante nos. Se le apercibió de que su incumplimiento con esta resolución podría conllevar sanciones disciplinarias seve-ras, incluyendo la suspensión del ejercicio profesional. Dicha resolución se le notificó personalmente por un alguacil de este Tribunal.
A la fecha de hoy, Meléndez González no ha cumplido con la resolución aludida, cuyo término venció hace más de cuatro meses.

*198
AB-2005-62

En este tercer caso, una tercera persona presentó una queja contra Meléndez González. Siguiendo el procedi-miento de rigor, la Secretaria del Tribunal le solicitó a Me-léndez González el 3 de mayo de 2005 que contestara esta queja. El requerimiento de la Secretaria del Tribunal le fue notificado personalmente por un alguacil del Tribunal.
Meléndez González no ha comparecido a contestar, aun-que el término que se le dio para ello venció hace más de dos meses.
Reiteradamente hemos resuelto que los abogados tienen la ineludible obligación de responder diligentemente a las órdenes de este Tribunal y a los requerimientos del Procu-rador General de Puerto Rico con respecto a quejas que éste investiga. La indiferencia de un abogado al no atender nuestras órdenes y los requerimientos del Procurador General en casos disciplinarios, acarrea la imposición de se-veras sanciones disciplinarias. In re Arroyo Rivera, 161 D.P.R. 567 (2004); In re Torres Torregrosa, 161 D.P.R. 66 (2004); In re Fernández Pacheco, 152 D.P.R. 531 (2000); In re Corujo Collazo, 149 D.P.R. 857 (2000); In re Ron Menéndez, 149 D.P.R. 105, 107 (1999); In re Rivera Rodríguez, 147 D.P.R. 917, 923 (1999).
En el caso ante nos, el Ledo. Rafael E. Meléndez Gonzá-lez reiteradamente ha hecho caso omiso a órdenes nuestras al incumplir con nuestras resoluciones de 18 de febrero y de 17 de junio de 2005, y al ignorar los dos requerimientos del Procurador General y el de la Secretaria del Tribunal referidos antes. Así mismo, se ha mostrado indiferente ante nuestros dos apercibimientos de imponerle sanciones disciplinarias. Evidentemente no le interesa continuar ejerciendo la profesión.
En vista de lo anterior, se le suspende inmediata e in-*199definidamente del ejercicio de la abogacía y la notaría. Se le impone a Rafael E. Meléndez González el deber de noti-ficar a todos sus clientes de su inhabilidad para seguir re-presentándolos, devolverles cualesquiera honorarios reci-bidos por trabajos no realizados e informar oportunamente de su suspensión a los distintos foros judiciales y adminis-trativos del país. Además, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión per curiam y sentencia.
Finalmente, el Alguacil de este Tribunal deberá incau-tarse de la obra y del sello notarial del abogado suspendido y entregarlos a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino.